                                         Case 5:17-cr-00603-BLF Document 136 Filed 11/10/20 Page 1 of 13




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     USA,                                                Case No. 17-cr-00603-BLF-1
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING FRANKS
                                   9               v.                                        HEARING
                                  10     LIANG CHEN,                                         [Re: ECF 114]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Facing charges of both conspiring to steal and possessing stolen trade secrets from their

                                  14   former employer, Defendants Liang Chen, Donald Olgado, Robert Ewald, and Wei-Yung Hsu

                                  15   (collectively “Defendants”) move to suppress evidence seized as a result of two search warrants.

                                  16   Mot., ECF 114. For the following reasons, the Court GRANTS Defendants a Franks hearing at

                                  17   which they can challenge the veracity of FBI Special Agent Ann Trombetta (“SA Trombetta”),

                                  18   who submitted the affidavit in support of the two warrants, regarding the omission of the denial of

                                  19   a TRO by a state court judge in related civil litigation. Further, under the doctrine of severability,
                                       the Court will STRIKE language from the warrants authorizing searches and seizures of materials
                                  20
                                       between March 2012 and July 19, 2012 and suppress evidence seized for the period before July
                                  21
                                       19, 2012.
                                  22

                                  23
                                        I.    BACKGROUND
                                  24
                                              The Government has charged all four Defendants with one count of conspiracy to commit
                                  25
                                       theft of trade secrets, 18 U.S.C. § 1832(a)(5), and eleven counts of possession of stolen trade
                                  26
                                       secrets, and aiding and abetting, 18 USC §§ 1832(a)(3) & 2. Indictment ¶¶ 11–20, ECF 1. All four
                                  27
                                       Defendants are former employees of Applied Materials, Inc. (“Applied”), which supplied
                                  28
                                         Case 5:17-cr-00603-BLF Document 136 Filed 11/10/20 Page 2 of 13




                                   1   equipment, services, and software to enable the manufacturing of semiconductor chips for

                                   2   electronics, flat panel displays for computers, smartphones and televisions, and solar products. Id.

                                   3   ¶¶ 1–5. The technology at issue supported the high-volume manufacturing of semiconductor

                                   4   wafers to be used in lighting and electronic devices, such as flatscreen televisions and smart

                                   5   phones. Id. ¶ 6. Metal Organic Chemical Vapor Deposition (“MOCVD”) was, as the Government

                                   6   describes it, “a highly complex process for growing crystalline layers by spraying different

                                   7   chemicals on wafers.” Id. ¶ 7.

                                   8           In March 2013, SA Trombetta applied to Magistrate Judge Paul Grewal for two search

                                   9   warrants: one for the residence of Defendant Olgado and the second for three Gmail email

                                  10   accounts controlled by Google that belonged to Defendants Chen, Ewald, and Olgado,

                                  11   respectively. See Ex. A, Affidavit, ECF 114-3. The twenty-five page affidavit begins by describing

                                  12   SA Trombetta’s background and experience in investigations related to computer and internet
Northern District of California
 United States District Court




                                  13   crime. Id. ¶¶ 1-4. It goes on to list the relevant statutes, id. ¶¶ 5-6, and the facts supporting

                                  14   probable cause. Id. ¶¶ 7-34. Specifically, it provides background on Defendants’ employment

                                  15   history with Applied and the internal projects involving MOCVD technology, Project Neon,

                                  16   which was referred to internally as “Nlighten”, and “Paragon.” Id. ¶¶ 7-11. The affidavit then

                                  17   describes how Defendant Chen continued to work on a proposal for a spinout that would involve

                                  18   licensing the technology and processes to a separate entity that would pay Applied up to $8

                                  19   million for the right to use the technology. Id. ¶ 11. Applied’s CEO, Michael Splinter, rejected the

                                  20   proposal in part because the price was too low relative to Applied’s investment to develop the

                                  21   technology. Id. Splinter communicated this decision to Defendant Chen through Mark Pinto, an

                                  22   executive vice president at Applied, and Pinto also told Defendant Chen that he had no

                                  23   authorization going forward to represent any connection to Applied for any future venture he

                                  24   might be pursuing. Id.

                                  25           SA Trombetta then explains that Applied provided her with “e-mails, files, and documents

                                  26   turned over by Olgado to Applied Materials pursuant to a Stipulated Temporary Restraining Order

                                  27   (TRO) between Olgado and Applied Materials, as well as additional e-mails and other documents

                                  28   Applied Materials found within its own systems.” Affidavit ¶ 14. This was the only reference to
                                                                                           2
                                            Case 5:17-cr-00603-BLF Document 136 Filed 11/10/20 Page 3 of 13




                                   1   the stipulated TRO or any previous litigation connecting these parties. SA Trombetta goes on to

                                   2   detail Defendant Olgado’s coordination with other Defendants regarding downloading MOCVD-

                                   3   related files from Applied to devices they controlled. Id. ¶¶ 15-34. The affidavit also describes

                                   4   Defendants’ efforts to establish a new company called Envision and attract venture capital and

                                   5   private equity support. Id. ¶¶ 13, 15-17, 20, 25, 32. The affidavit cites several email exchanges

                                   6   between Defendants that suggest Defendants knew they needed to proceed with caution. For

                                   7   instance, Defendant Olgado wrote to Defendants Chen and Hsu, “My problem is the paper trails

                                   8   and conflict of interest with [Applied.]” Id. ¶¶ 16-17.

                                   9             SA Trombetta concludes that Defendant Olgado “conducted a substantial amount of the

                                  10   activities described in this Affidavit from home” and that his computer, other storage devices, and

                                  11   Applied files were at his home, “along with other items used in violation of 18 U.S.C. §§ 1832 and

                                  12   1030.” Affidavit ¶ 33. Additionally, SA Trombetta concludes that the three Gmail accounts “are
Northern District of California
 United States District Court




                                  13   likely to contain additional e-mail traffic regarding the theft of trade secrets and other activities

                                  14   described in this Affidavit.” Id. ¶ 34. Magistrate Judge Grewal signed the two warrants on March

                                  15   5, 2013. Ex. B, Gmail warrant, ECF 114-3; Ex. C., Premises warrant, ECF 14-3. The Gmail

                                  16   warrant was executed on March 11, 2013,1 and the premises warrant on Defendant Olgado’s home

                                  17   was executed on March 12, 2013. Opp’n 11, ECF 120.

                                  18             Defendants filed this motion on August 28, 2020, arguing that the search warrants lack

                                  19   probable cause, suffer from material omissions that vitiate probable cause, and lack particularity

                                  20   while being overboard. See Mot. The Government opposes Defendants’ motion on all grounds.

                                  21   See Opp’n.

                                  22       II.   LEGAL STANDARD

                                  23             Probable cause is evaluated by a “totality-of-the-circumstances analysis.” Illinois v. Gates,

                                  24
                                       1
                                  25     On October 19, 2020, the Government informed the Court that it will not offer any evidence at
                                       trial that was seized pursuant to the Gmail warrant. See Notice, ECF 130. The Government
                                  26   requested that the Court find Defendants’ motion to suppress as it pertains to the Gmail warrant
                                       moot. Id 2. Defendants objected to this request and ask that the Court rule on the Gmail warrant.
                                  27   See Suppl. Mem., ECF 133. The Court accepts the Government’s representation that it will not use
                                       any of the emails seized from the Gmail accounts, but the Court will include the Gmail warrant in
                                  28   this ruling only to preserve Defendants’ opportunity to contest fruits of an unlawful search if the
                                       Court determines that the search lacked probable cause.
                                                                                        3
                                         Case 5:17-cr-00603-BLF Document 136 Filed 11/10/20 Page 4 of 13




                                   1   462 U.S. 213, 238 (1983).

                                   2
                                               The task of the issuing magistrate is simply to make a practical, common-sense decision
                                   3           whether, given all the circumstances set forth in the affidavit before him, including the
                                   4           “veracity” and “basis of knowledge” of persons supplying hearsay information, there is a
                                               fair probability that contraband or evidence of a crime will be found in a particular place.
                                   5           And the duty of a reviewing court is simply to ensure that the magistrate had a “substantial
                                               basis for ... conclud[ing]” that probable cause existed.
                                   6

                                   7   Gates, 462 U.S. at 238–39 (alterations in original) (citation omitted). “Great deference” is

                                   8   accorded to the magistrate judge’s determination of probable cause. United States v. Hay, 231 F.3d

                                   9   630, 634 n.4 (9th Cir. 2000) (citing United States v. Clark, 31 F.3d 831, 834 (9th Cir. 1994)).

                                  10           An affidavit in support of a search warrant receives a “presumption of validity.” Franks v.

                                  11   Delaware, 438 U.S. 154, 171 (1978). However,

                                  12
Northern District of California
 United States District Court




                                               where the defendant makes a substantial preliminary showing that a false statement
                                  13           knowingly and intentionally, or with reckless disregard for the truth, was included by the
                                  14           affiant in the warrant affidavit, and if the allegedly false statement is necessary to the
                                               finding of probable cause, the Fourth Amendment requires that a hearing be held at the
                                  15           defendant’s request.

                                  16
                                       Franks, 438 U.S. at 155-56. Material omissions in affidavits are treated the same as false
                                  17
                                       statements. United States v. Stanert, 762 F.2d 775, 781 (9th Cir. 1985), amended, 769 F.2d 1410
                                  18
                                       (9th Cir. 1985). The omission of facts rises to the level of misrepresentation only if the omitted
                                  19
                                       facts “cast doubt on the existence of probable cause.” United States v. Johns, 948 F.2d 599, 606–
                                  20
                                       07 (9th Cir. 1991) (citation omitted).
                                  21
                                               Finally, search warrants must be specific. United States v. Hill, 459 F.3d 966, 973 (9th Cir.
                                  22
                                       2006). “Specificity has two aspects: particularity and breadth. Particularity is the requirement that
                                  23
                                       the warrant must clearly state what is sought. Breadth deals with the requirement that the scope of
                                  24
                                       the warrant be limited by the probable cause on which the warrant is based.” United States v.
                                  25
                                       Banks, 556 F.3d 967, 972–73 (9th Cir. 2009) (citing Hill, 459 F.3d at 973).
                                  26
                                        III.   DISCUSSION
                                  27
                                       The Court will address each argument in turn.
                                  28
                                                                                         4
                                         Case 5:17-cr-00603-BLF Document 136 Filed 11/10/20 Page 5 of 13




                                   1          A. Standing

                                   2          The Government argues that Defendant Hsu has no standing to challenge either warrant,

                                   3   and that Defendants Chen and Ewald do not have standing to challenge the premises warrant

                                   4   because they cannot establish an expectation of privacy in the search of Defendant Olgado’s

                                   5   home. Mot. 24. Defendants did not respond to this argument. See Reply, ECF 123.

                                   6          A defendant has standing to challenge the admission of illegally obtained evidence only if

                                   7   there is a personal violation of a legitimate expectation of privacy. Katz v. United States, 389 U.S.

                                   8   347, 351 (1967). “[T]o say that a party lacks fourth amendment standing is to say that his

                                   9   reasonable expectation of privacy has not been infringed.” United States v. Taketa, 923 F.2d 665,

                                  10   669 (9th Cir. 1991). Fourth amendment rights are personal rights—“[a] person who is aggrieved

                                  11   by an illegal search and seizure only through the introduction of damaging evidence secured by a

                                  12   search of a third person’s premises or property has not had any of his Fourth Amendment rights
Northern District of California
 United States District Court




                                  13   infringed.” Id. at 670. (quoting Rakas v. Illinois, 439 U.S. 128, 134 (1978)).

                                  14          Here, the Court finds that Defendants Chen, Ewald, and Hsu have no legitimate

                                  15   expectation of privacy in a search of Defendant Olgado’s home. Therefore, they have no standing

                                  16   to challenge this warrant. Similarly, the Gmail warrant authorized searches of the accounts of

                                  17   Defendants Olgado, Chen, and Ewald, but not Defendant Hsu. Accordingly, the Court finds that

                                  18   Defendant Hsu has no standing to challenge this warrant.

                                  19          B. Probable Cause

                                  20          Defendants argue that although the affidavit repeatedly invokes 18 U.S.C. § 1030, the

                                  21   Computer Fraud and Abuse Act (CFAA), the affidavit presents no evidence that Defendant

                                  22   Olgado lacked authorization to download the files, and therefore there is no probable cause under

                                  23   United States v. Nosal, 676 F.3d 854. Mot. 15-16. Additionally, Defendants argue that the

                                  24   affidavit presented no evidence tending to show that the information allegedly stolen by

                                  25   Defendants was, in fact, secret, that Applied had taken any measures to keep any of the allegedly

                                  26   stolen information secret, or that the allegedly stolen information possessed independent financial

                                  27   value. Mot. 16-18; Reply 4-5. The Government responds by reciting numerous passages in the

                                  28   affidavit that demonstrate probable cause. Opp’n 12-15.
                                                                                         5
                                         Case 5:17-cr-00603-BLF Document 136 Filed 11/10/20 Page 6 of 13




                                   1          The Court concludes that, facially, the affidavit presented a fair probability for the issuing

                                   2   magistrate judge to find that contraband or evidence of a crime would be found in the Gmail

                                   3   accounts and at Defendant Olgado’s house. The Court therefore finds the warrants are supported

                                   4   by probable cause.

                                   5          In Nosal, the Ninth Circuit interpreted the CFAA and held that the phrase “exceeds

                                   6   authorized access” in the CFAA does not extend to violations of a company or website’s computer

                                   7   use restrictions. 676 F.3d at 863. The general purpose of the CFAA “is to punish hacking—the

                                   8   circumvention of technological access barriers—not misappropriation of trade secrets.” Id.

                                   9   Therefore, the Ninth Circuit held that the phrase “exceeds authorized access” in the CFAA is

                                  10   limited to violations of restrictions on access to information, and not restrictions on its use. Id.

                                  11   863-64.

                                  12          Here, SA Trombetta cites in the affidavit an October 9, 2012 email from Defendant Olgado
Northern District of California
 United States District Court




                                  13   to Defendant Chen in which Defendant Olgado writes about circumventing Applied’s access

                                  14   restrictions in order to download technology onto a USB drive:

                                  15
                                              Tough last few days. [Applied] push software that stops you from using and usb storage.
                                  16          My USB drive also crashed, might not be a coincidence. I have to recover these files of
                                  17          [sic] I’m hosed… I now have a problem with the rest. I will have to figure out how to get
                                              around it. Maybe setup a FTP site. It will be very slow. I need to get some hackers.
                                  18
                                  19   Affidavit ¶ 23. Other sections in the affidavit detail Defendant Olgado’s additional efforts “to

                                  20   circumvent Applied Material’s restriction against downloading technology onto a USB drive.” Id.

                                  21   ¶ 26. Defendant Olgado wrote in an email, “I have a solution by connecting my NAS [network

                                  22   attached storage] and resetting the windows network to my network so I can get files off. These

                                  23   guys are pathetic. So if anyone wants to pull stuff off, let me know.” Id. The Court finds these

                                  24   paragraphs support the magistrate judge’s finding of probable cause.

                                  25          As for Defendants’ arguments that the affidavit did not contain any evidence that the

                                  26   information allegedly stolen was secret, kept secret by Applied, or contained any independent

                                  27   financial value—the three definitional requirements for a trade secret—the Court disagrees.

                                  28   “Probable cause does not require specific evidence of every element of an offense.” United States

                                                                                          6
                                         Case 5:17-cr-00603-BLF Document 136 Filed 11/10/20 Page 7 of 13




                                   1   v. Thornton, 710 F.2d 513, 515 (9th Cir. 1983) (citing Adams v. Williams, 407 U.S. 143, 149

                                   2   (1972)). In United States v. Lam, another criminal trade secrets case, the court found that “the

                                   3   warrant need not explicitly establish the existence of trade secrets in the Gmail accounts, only

                                   4   probable cause that trade secrets may have been stolen.” No. CR 18-0527 WHA, 2020 WL

                                   5   4349851, at *2. (N.D. Cal July 29, 2020). Lam found probable cause in the implication from

                                   6   “defendants’ actions involving their personal emails, their employment history,” and the nature of

                                   7   their industry, which “presented a fair probability for a magistrate judge to infer that Genentech

                                   8   trade secrets were stolen, and could be found on the Lams’ personal Gmail accounts.” Id. at *3.

                                   9          Here, SA Trombetta submitted similar facts that presented a fair probability for the

                                  10   magistrate judge to find probable cause. The affidavit states that Defendants “Chen, Olgado, and

                                  11   Ewald used their Google email accounts to discuss funding for Envision, as well as the theft of

                                  12   Nlighten and Paragon from Applied Materials.” Affidavit ¶ 15.The Affidavit references another
Northern District of California
 United States District Court




                                  13   email in which Defendant Olgado told Defendants Chen and Hsu, “My problem is the paper trail

                                  14   and conflict of interest with [Applied],” and the affiant went on to state “I have reviewed several

                                  15   emails that make it clear that Chen and Olgado planned to modify the existing Nlighten and

                                  16   Paragon technology to meet the needs of their potential clients.” Id. ¶ 18. SA Trombetta further

                                  17   states that Applied considers its Bills of Materials (BOMs) trade secrets and cites a November 8,

                                  18   2012 email from Defendant Ewald to Defendant Olgado discussing managing Nlighten’s BOMs in

                                  19   different software programs. Id. ¶ 29. “Let me put it in perspective,” Defendant Olgado wrote to

                                  20   Defendant Ewald, “Nlighten BOM I tried to download yesterday. It crashed but not before spitting

                                  21   out 25,000 lines in excel. Has more than 8 levels.” Id. Finally, the affiant notes that Applied

                                  22   rejected a proposal from Defendant Chen that would have paid Applied up to $8 million for the

                                  23   right to use the technology in part because “the prices being offered for the technology were too

                                  24   low” in light of Applied’s “substantial investment to develop the MOCVD technology.” Id. ¶ 11.

                                  25   The Court finds that this fact, in particular, would present a fair probability that the technology

                                  26   had independent financial value and that all the facts collectively present a fair probability that

                                  27   Applied’s trade secrets were stolen and could be found in Defendants’ Gmail accounts and on

                                  28   devices at Defendant Olgado’s home.
                                                                                          7
                                         Case 5:17-cr-00603-BLF Document 136 Filed 11/10/20 Page 8 of 13




                                   1          Accordingly, the Court DENIES Defendants’ motion to suppress evidence seized under the

                                   2   warrants on the grounds that the affidavit facially demonstrates probable cause.

                                   3          C. Material Omissions

                                   4          Defendants next argue that the warrant suffers from several material omissions, most

                                   5   notably the fact that a state court judge had recently rejected Applied’s application for a TRO in a

                                   6   civil suit against Defendants on the basis that Applied failed to show a reasonable probability that

                                   7   it was likely to prevail on the merits. Mot. 19-20. The Government argues that this purported

                                   8   omission was immaterial to the probable cause finding and that Defendants have not met their

                                   9   “substantial showing” burden to warrant a Franks hearing. Opp’n 16-19. The Court agrees with

                                  10   Defendants as to the material omission of the TRO and will GRANT a Franks hearing on that

                                  11   omission. The Court does not find that the other purported omissions introduced by Defendants,

                                  12   which are detailed below, cast doubt on the existence of probable cause and therefore will not
Northern District of California
 United States District Court




                                  13   grant a Franks hearing to evaluate those omissions.

                                  14          Defendants argue that the affidavit’s failure to notify the magistrate judge about the state

                                  15   court judge’s decision to reject Applied’s TRO application is inexplicable, especially since the

                                  16   affidavit acknowledged the litigation and included references to the stipulated TRO between

                                  17   Defendant Olgado and Applied, pursuant to which Defendant Olgado had provided Applied with

                                  18   many of the emails on which the affidavit relied. See Affidavit ¶ 14. Mot. 9. Defendants analogize

                                  19   to Stanert, in which the affiant included the fact that the defendant was arrested in Panama with

                                  20   approximately fourteen pounds of cocaine but omitted the fact that the defendant had apparently

                                  21   not been convicted of any offense. Stanert, 762 F.2d at 777, 780. The Ninth Circuit rejected the

                                  22   Government’s arguments that the affiant’s omission was not intentional or reckless, the affiant did

                                  23   not know whether the defendant had been convicted, and since the affidavit spoke only in terms of

                                  24   an arrest, the reasonable reader would conclude that no disposition was known. Id. at 780. The

                                  25   Ninth Circuit clarified that “clear proof of deliberate or reckless omission is not required” at this

                                  26   initial stage and “all that is required is that the defendant make a substantial showing that the

                                  27   affiant intentionally or recklessly omitted facts required to prevent technically true statements in

                                  28   the affidavit from being misleading.” Id. at 781. Further, the Ninth Circuit held that although the
                                                                                          8
                                         Case 5:17-cr-00603-BLF Document 136 Filed 11/10/20 Page 9 of 13




                                   1   affiant might not have known precisely what the disposition of the arrest was, “it appears that she

                                   2   was aware that DEA records suggested that Stanert had not been convicted of any charge.” Id.

                                   3   And finally, the Ninth Circuit rejected the Government’s argument about the inference to be

                                   4   drawn from only speaking in terms of an arrest. “Inclusion of the [disposition] serves to weaken

                                   5   the significance of Stanert’s arrest for possession of 14 pounds of cocaine because the apparent

                                   6   absence of a conviction would raise doubts as to whether Stanert had any connection with the

                                   7   cocaine which was seized.” Id. The Ninth Circuit found that this, combined with other omissions,

                                   8   constituted a substantial preliminary showing that the affidavit contained reckless or deliberate

                                   9   falsities and omissions. Id. at 782.

                                  10          The Government argues that the set of facts before the state court judge were different than

                                  11   the set of facts before the magistrate judge. Opp’n 18. Additionally, the state court judge said that

                                  12   his decision regarding the TRO was not a determination on the merits. Id. Further, the
Northern District of California
 United States District Court




                                  13   Government argues that SA Trombetta only referenced the stipulated TRO to explain the origin of

                                  14   the emails she planned to include in the affidavit, not to encourage the magistrate judge to draw

                                  15   inferences from Defendant Olgado’s act of entering into the stipulation. Id. Finally, the

                                  16   Government attempts to distinguish Stanert on the grounds that there is a finality associated with a

                                  17   non-conviction, and the TRO decision, which was only based on “the current state of the

                                  18   evidence” as it was at the time of the decision, does not carry the same finality. Id. 19.

                                  19          The Court agrees with Defendants that the omission is material and analogous to the

                                  20   material omission in Stanert. It is reasonable to assume that if SA Trombetta knew of the

                                  21   stipulated TRO, then she was aware of other aspects of the civil litigation. The Court therefore

                                  22   finds that Defendants have made a substantial showing of a material omission, and that omission

                                  23   casts doubt on the existence of probable cause. Defendants are entitled to a Franks hearing on this

                                  24   issue that allows them “to investigate the affiant’s veracity.” U.S. v. Garcia-Cruz, 978 F.2d 537

                                  25   (9th Cir. 1992) (citing United States v. Motz, 936 F.2d 1021, 1023 (9th Cir. 1991)).

                                  26          The Court does not find that any of the other omissions cited by Defendants rise to the

                                  27   level of being material to the finding of probable cause. The other purported omissions are: the

                                  28   fact that Defendants had denied Applied’s theft allegations and continued to oppose Applied in the
                                                                                          9
                                         Case 5:17-cr-00603-BLF Document 136 Filed 11/10/20 Page 10 of 13




                                   1   pending civil litigation; sworn declarations from Defendants Chen and Hsu in the civil litigation,

                                   2   which were among the evidence before the state judge for the TRO decision; information in

                                   3   Defendant Chen’s declaration that addresses the power point presentation referred to in the

                                   4   affidavit; an exhibit to Defendant Chen’s declaration, an August 24, 2012 email from Applied’s

                                   5   president stating that he “personally would be happy to help you with this project if you can find

                                   6   some group that can make a more compelling proposal;” another exhibit to Defendant Chen’s

                                   7   declaration, a December 11, 2012 email in which a then-executive vice president at Applied stated

                                   8   “I do need to understand a few things before committing” in response to an invitation to join the

                                   9   board of Defendant Chen’s “new venture.” Mot. 10-12. The Government responds that there is no

                                  10   authority for the novel proposition that a search warrant affidavit “must include a defendant’s self-

                                  11   serving, counterfactual declaration of innocence in its probable cause showing.” Opp’n 19. The

                                  12   Government cites United States v Zhang for the proposition that an affidavit is not required to
Northern District of California
 United States District Court




                                  13   indulge in any defense theory. United States v. Zhang, No. CR-05-00812 RMW, 2010 WL

                                  14   4807099, at *2 (N.D. Cal. Nov. 19, 2010). In Zhang, the court denied a Franks hearing because it

                                  15   did not find that omissions concerning a lack of a nondisclosure agreement and facts regarding

                                  16   how the company failed to keep its trade secrets secret negated probable cause. Id. “Even if the

                                  17   false statement was [made] recklessly or intentionally, in order for a Franks hearing to be

                                  18   required, the defendant must show that the omitted information when added would negate

                                  19   probable cause.” Id.

                                  20          Taken as a whole, the Court does not find that these additional omissions would negate

                                  21   probable cause if added to the warrants. An affidavit is not a bench memorandum that evenly lays

                                  22   out both sides of an argument. It is a fair assumption that Defendants would have a defense to the

                                  23   facts asserted in the affidavit, and the affiant is not required to present the Defendants’ case to the

                                  24   magistrate judge. The facts in the affidavit detail how Defendants worked to circumvent Applied’s

                                  25   access restrictions to download materials to their personal devices while they were simultaneously

                                  26   working to form a new company and reaching out to investors for an idea based off the same

                                  27   technology. See Affidavit, ¶¶ 7-34.

                                  28          In sum, Defendants are entitled to a Franks hearing on the issue of the affiant’s omission
                                                                                         10
                                         Case 5:17-cr-00603-BLF Document 136 Filed 11/10/20 Page 11 of 13




                                   1   of the state court’s denial of the TRO.

                                   2             D. Particularity and Overbreadth

                                   3             Defendants argue that the warrants fail the Fourth Amendment’s specificity requirement by

                                   4   both being overbroad and lacking particularity. Specifically, Defendants argue that the warrants

                                   5   provided no meaningful guidance to the executing agents about what items could be seized, and

                                   6   the scope of the searches authorized extended far beyond any probable cause arguably established

                                   7   by the underlying affidavit. Mot. 23-24. The Government argues that the warrants were

                                   8   sufficiently particular and not overbroad, and if the Court does find them overbroad, severance,

                                   9   not complete suppression, is the proper remedy. Opp’n 21-22.

                                  10             A warrant’s description “must be specific enough to enable the person conducting the

                                  11   search reasonably to identify the things authorized to be seized.” United States v. Spilotro, 800

                                  12   F.2d 959, 963 (9th Cir. 1986) (citing United States v. McClintock, 748 F.2d 1278, 1282 (9th Cir.
Northern District of California
 United States District Court




                                  13   1984)).

                                  14
                                                 In determining whether a description is sufficiently precise, we have concentrated on one
                                  15             or more of the following: (1) whether probable cause exists to seize all items of a particular
                                  16             type described in the warrant; (2) whether the warrant sets out objective standards by
                                                 which executing officers can differentiate items subject to seizure from those which are
                                  17             not; and (3) whether the government was able to describe the items more particularly in
                                                 light of the information available to it at the time the warrant was issued.
                                  18
                                  19   Id. (internal citations omitted). Here, the Government points to limitations in both warrants that
                                  20   permit only the seizure of items referencing Applied “if those terms appear in a context that
                                  21   connects them to the conduct described in the search warrant affidavit.” Mot. 21; Gmail warrant
                                  22   40; Premises warrant 45. Both warrants then delineate other relevant search terms that involve
                                  23   “communications between the Defendants and others which involved individuals (Pinto and
                                  24   Splinter), program names, entities, technical definitions, or other terms which were directly
                                  25   relevant to the MOCVD trade secrets.” Mot. 22; Gmail warrant 40; Premises warrant 45. The
                                  26   premises warrant limited its scope to records “relating to violations of 18 U.S.C. § 1030 and/or 18
                                  27   U.S.C. § 1832, and that involve Applied Materials or Envision” from March 1, 2012, to the
                                  28   present and that refer or pertain to a delineated list of terms. Premises warrant 45. The premises
                                                                                          11
                                         Case 5:17-cr-00603-BLF Document 136 Filed 11/10/20 Page 12 of 13




                                   1   warrant included a detailed protocol for executing the warrant. Id. 47-48. Defendants maintain this

                                   2   is not enough guidance.

                                   3           The Court disagrees with Defendants and finds that the affidavit established probable cause

                                   4   to seize the items described in the two warrants and that the warrants set out objective standards,

                                   5   in the form of the delineated terms, by which executing officers could differentiate items subject to

                                   6   seizure from those which are not. Additionally, like in Lam, “The government here was not in a

                                   7   position to determine what specifically constituted a trade secret at that time,” and “[t]he warrant

                                   8   here set out objective standards narrowing the items to be seized (e.g. information involving

                                   9   Genentech, its competitors, and pharmaceutics) to the extent it could in light of the information

                                  10   that was available to it at the time.” 2020 WL 4349851, at *6. The warrants were thus sufficiently

                                  11   particular in this regard.

                                  12           Defendants also argue that the warrants were overbroad. Mot. 23-24. The warrants
Northern District of California
 United States District Court




                                  13   authorized the seizure of emails and attachments dating back to March 1, 2012, even though the

                                  14   affidavit stated that Applied had authorized Defendant Chen to pursue joint ventures and/or

                                  15   spinoffs until at least July 20, 2012. Mot. 24; Affidavit ¶ 11. The Government responds that

                                  16   Applied shut down the MOCVD technology project in March 2012, and it is reasonable to infer a

                                  17   “‘fair probability’ that evidence of the early stages of Chen’s scheme to steal trade secrets might

                                  18   exist in March 2012.” Opp’n 22.

                                  19           Courts in this district have found search warrants overbroad when the date range exceeds

                                  20   the reasonable scope of probable cause. See, e.g., United States v. Cerna, No. CR 08-0730 WHA,

                                  21   2010 WL 3749449, at *17-*18 (N.D. Cal. Sept. 22, 2010) (finding insufficient probable cause to

                                  22   allow for the seizure of cell phone records nine months preceding a homicide and sufficient

                                  23   probable cause for seizure of the cell phone records from two month preceding the homicide to

                                  24   two months subsequent to the homicide). Here, the Court finds that the seizures should be

                                  25   authorized beginning on July 20, 2012, not March 2012. July 20, 2012 was the date on which
                                       Defendant Chen was told that Applied no longer had an interest in pursuing a spinout business for
                                  26
                                       the MOCVD technology. Affidavit ¶ 11. From March 2012 until that point, Defendant Chen was
                                  27
                                       exploring a possible spinout business with Applied’s permission. Id. ¶¶ 10-11. As the Government
                                  28
                                                                                        12
                                         Case 5:17-cr-00603-BLF Document 136 Filed 11/10/20 Page 13 of 13




                                   1   notes, the proper remedy is severance, see United States v. Sears, 411 F.3d 1124, 1129 (9th Cir.

                                   2   2005), and the Court will STRIKE the portions of the warrants that authorizes searches and

                                   3   seizures of materials from March 2012 through July 19, 2012 and suppress evidence seized for the

                                   4   time period before July 19, 2012.

                                   5

                                   6          E. Execution

                                   7          Finally, Defendants argue that the execution of the search warrants exhibited a “reckless

                                   8   pattern of disregard for the applicable rules and protocols” and this, combined with the

                                   9   “fundamental deficiencies” of the warrants and warrant application, requires suppression. Mot. 24-

                                  10   25. The Court has already determined the warrants and warrant application do not, at this time,

                                  11   require suppression, and Defendants offer no authority in this circuit to support the idea that any

                                  12   purported deficiencies, such as a late application for an extension of time to return electronic
Northern District of California
 United States District Court




                                  13   devices, result in suppression of evidence.

                                  14    IV.   ORDER

                                  15          For the foregoing reasons, IT IS HEREBY ORDERED that Defendants are GRANTED a

                                  16   Franks hearing on the issue of whether the omission of a denied TRO application in the civil

                                  17   litigation between Applied and Defendants would eliminate a fair probability for finding probable

                                  18   cause. Additionally, the Court STRIKES language from the warrants that allows searches and

                                  19   seizures of material from March 2012 until July 19, 2012.

                                  20

                                  21   Dated: November 10, 2020

                                  22                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  23                                                    United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        13
